Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Arguments
Applicant’s arguments, see page 6-7, filed 9/21/21, with respect to 112 first paragraph have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn because of the amendment to claim 17 to recite “intraocular”.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The certified copy was received in application no. 14/342,776.  The applicant satisfies the requirement of 37 CFR 1.55 for a certified copy of the foreign application by identifying the parent nonprovisional application or patent for which reissue is sought containing the certified copy.  See transmittal sheet filed on 4/7/20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635